Opinion issued December 4, 2008







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00556-CV
____________

CLARA KAHNG, INDIVIDUALLY AND ON BEHALF OF WONY
KAHNG, HOWARD KAHNG AND SARAH ROH, Appellant

V.

JOHN RICHARD VERITY, JOEL REYES GONZALES, NICOLE M. KAN,
JOHNNY JESUS FIGUEROA AND LIBERTY MUTUAL INSURANCE
COMPANY, Appellees



On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2006-05457



MEMORANDUM  OPINION
	This is an appeal from a judgment signed on March 19, 2007.  The appellate
record shows that the clerk's record was due July 5, 2007; however, the clerk's record
has not been filed.  The district clerk has informed this Court that the clerk's record
has not been filed because appellant has instructed her to delay in filing it.  The
appellate court may enter any order necessary to ensure the timely filing of the record. 
Tex. R. App. P. 35.3 (c).  On October 14, 2008, a Justice of this Court ordered that,
unless by October 24, 2008, appellant designated the items to be included in the
clerk's record and paid the district clerk the fee for its preparation of the clerk's
record, the appeal would be subject to dismissal for want of prosecution.  Tex. R.
App. P. 42.3(b), (c).
	October 24, 2008 has passed, and appellant has not designated the items to be
included in the clerk's record and has not paid the district clerk the fee for its
preparation of the clerk's record.  Accordingly, we dismiss the appeal for want of
prosecution.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.